Dismissed and Opinion Filed October 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01164-CR

                         DEONTAY RASHAD PHILLIPS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-70179-U

                               MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

that this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
151164F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

DEONTAY RASHAD PHILLIPS,                         On Appeal from the 291st Judicial District
Appellant                                        Court, Dallas County, Texas
                                                 Trial Court Cause No. F14-70179-U.
No. 05-15-01164-CR        V.                     Opinion delivered per curiam before Justices
                                                 Bridges, Francis, and Myers.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 5, 2015.